NUMBER 13-07-00148-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

_______________________________________________________

IN RE WILLIAM LONG
_______________________________________________________

On Appeal from the 130th District Court 
of Matagorda County, Texas.
_______________________________________________________
 
MEMORANDUM OPINION

 
Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

	William Long appeals the trial court's order of January 31, 2007, entitled "Judicial
Finding of Fact and Conclusion of Law Regarding a Documentation Purporting to Create
a Judgment Lien."  See Tex. Gov't Code Ann. § 51.902 (Vernon 2005).  Under the
government code, a person against whom a purported judgment was rendered can file a
motion requesting a judicial determination regarding whether the alleged judgment should
be accorded lien status.  See generally id. The motion may be ruled on by a district judge
having jurisdiction over real property matters in the county where the subject
documentation was filed.  See id. § 51.902(c).  The court's review of the motion and
documentation may be made ex parte, without notice, and may be based solely on the
documentation attached to the motion. See id.  The government code further provides that
the court's ruling on the motion, in the nature of a finding of fact and a conclusion of law,
is unappealable if it is substantially similar to the form suggested in the government code. 
See id. (emphasis added).  Thus, under the plain language of the statute, our appellate
authority in this matter is limited to ensuring that the trial court made its ruling in the form
required by the statute; we are not authorized to review the substantive determination
made by the trial court. See id.; In re a Purported Judgment Lien Against Barcroft, 58
S.W.3d 799, 801 (Tex. App.-Texarkana 2001, no pet.).
	The trial court's order of January 31, 2007 is rendered in the precise form provided
in the government code.  See id. § 51.902(g).  On March 9, 2007, this Court notified
appellant that it appeared that the order from which he was attempting to appeal was not
appealable.  Appellant was further informed that if the defect was not cured within ten days
from the date of receipt of that notice, the appeal would be dismissed.  Appellant's
response, untimely filed with this Court, fails to establish that the trial court's order is
otherwise appealable.  
	We have exercised our appellate authority in this matter and have ensured that the
trial court's ruling is in the form required by the statute; we are not authorized to review the
substantive determination made by the trial court. See id.; Barcroft, 58 S.W.3d at 801. 
Accordingly, the order of the trial court is AFFIRMED.

								PER CURIAM
Memorandum Opinion delivered and 
filed this the 15th day of November, 2007.